Title: To Thomas Jefferson from Henry Dearborn, 24 February 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentFeby 24th 1808
                        

                        I take the liberty of suggesting whether, under existing circumstances, it would not be advisable to propose to Congress an augmentation of our regular troops, as soon as practicable; and also the engaging & organizing, of twenty four thousand volunteers, on the principles I have had the honor of proposing for your consideration, the general outlines of which are contained in the Paper marked No. 1:
                  The number of regular troops, I would propose being raised immediately, is six thousand, to be composed of suitable proportions of Infantry, Artillery, Cavalry, and Riflemen, and organized, as stated, in the enclosed paper marked No. 2
                  It may be presumed that previous to the close of the present session, Congress will be possessed of such farther information, in regard to our foreign relations, as will be necessary for forming an ultimate opinion, on the expediency or inexpediency, of a greater augmentation of our Army, than is now proposed, and, in the mean time, measures may be taken, for the recruiting service in different parts of the United States
                  In the event of War, it will, I presume, be considered necessary, to arrange our military force into seperate Departments, and to have a commander to each Department;—and, of course, to have no such officer, as a Commander in chief; and, until a larger army shall be raised than is now proposed, it may not be advisable to have any officers above the rank of Brigadier Generals; of that Grade it may be proper to have four or five, as soon as a suitable proportion of the Troops is raised
                  With sentiments of the highest respect, I am, Sir, Your humble Servt.
                        
                            H Dearborn
                     
                        
                    